TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00684-CV



In re Healthcare America, Inc. d/b/a Healthcare Rehab Center; and Healthcare Rehab
Center of Austin, Inc. d/b/a The Brown Schools, Inc.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY 






PER CURIAM


	Relators, Healthcare America, Inc. d/b/a Healthcare Rehab Center and Healthcare
Rehab Center of Austin, Inc. d/b/a The Brown Schools, Inc., have informed the Court that they no
longer seek mandamus relief.  Accordingly, Relators' Unopposed Motion to Dismiss Mandamus
Proceeding is granted.

Before Justices Kidd, Yeakel, and Patterson
Filed:   January 11, 2002
Do Not Publish